      Case 2:17-cv-00818-MHT-SRW Document 42 Filed 01/25/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


BRANDON HOWARD,                          )
                                         )
        Plaintiff,                       )
                                         )           CIVIL ACTION NO.
        v.                               )             2:17cv818-MHT
                                         )                  (WO)
J. ANGLIN, et al.,                       )
                                         )
        Defendants.                      )

                                    OPINION

       Pursuant to 42 U.S.C. § 1983, plaintiff, a state

inmate, filed this lawsuit asserting that the defendant

correctional officers subjected him to excessive force.

This      lawsuit       is    now     before         the     court   on      the

recommendation of the United States Magistrate Judge

that     defendants'         motions         for    summary      judgment     be

granted as to plaintiff’s claims for monetary relief

against defendants in their official capacities;                            that

the    motions     be   denied      as       to    plaintiff’s    claims     for

monetary relief against defendants in their individual

capacities, and as to plaintiff’s claims for injunctive

relief       against     defendants           in     their    official       and
   Case 2:17-cv-00818-MHT-SRW Document 42 Filed 01/25/21 Page 2 of 2




individual capacities; and that this case be set for

trial on plaintiff's surviving claim of excessive force

against    defendants      for       monetary      damages        in    their

individual     capacities      and     for    prospective      injunctive

relief from them in both their individual and official

capacities.          There     are       no     objections         to     the

recommendation.        After      an    independent         and    de    novo

review    of   the   record,     the    court      concludes      that    the

magistrate judge’s recommendation should be adopted.

    An    appropriate        judgment        and    other    appropriate

orders will be entered.

    DONE, this the 25th day of January, 2021.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
